 

Exhibit 10.3

FUNKO, INC.
2017 INCENTIVE AWARD PLAN

 

ARTICLE 1.

PURPOSE

The purpose of the Funko, Inc. 2017 Incentive Award Plan (as it may be amended
or restated from time to time, the “Plan”) is to promote the success and enhance
the value of Funko, Inc. (the “Company”) by linking the individual interests of
the members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1“Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2“Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.3“Applicable Law” shall mean any applicable law, including without limitation:
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state, local or
foreign; and (c) rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded.

1

 

--------------------------------------------------------------------------------

 

2.4 “Award” shall mean an Option, a Stock Appreciation Right, a Restricted Stock
award, a Restricted Stock Unit award, an Other Stock or Cash Based Award or a
Dividend Equivalent award, which may be awarded or granted under the Plan.

2.5“Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.6“Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in Section
3.2.

2.7“Board” shall mean the Board of Directors of the Company.

2.8“Change in Control” shall mean and includes each of the following:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) directly or indirectly acquires beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; provided, however,
that the following acquisitions shall not constitute a Change in Control: (i)
any acquisition by the Company or any of its Subsidiaries; (ii) any acquisition
by an employee benefit plan maintained by the Company or any of its
Subsidiaries, (iii) any acquisition which complies with Sections 2.8(c)(i),
2.8(c)(ii) or 2.8(c)(iii); or (iv) in respect of an Award held by a particular
Holder, any acquisition by the Holder or any group of persons including the
Holder (or any entity controlled by the Holder or any group of persons including
the Holder); or

(b)The Incumbent Directors cease for any reason to constitute a majority of the
Board;  

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”))

2

 

--------------------------------------------------------------------------------

 

directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and

(iii)after which at least a majority of the members of the board of directors
(or the analogous governing body) of the Successor Entity were Board members at
the time of the Board's approval of the execution of the initial agreement
providing for such transaction; or

(d)The date which is 10 business days prior to the completion of a liquidation
or dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

2.9“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

2.10 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee of the
Board described in Article 12 hereof.

2.11“Common Stock” shall mean the Class A common stock of the Company, par value
$0.0001 per share.

2.12“Company” shall have the meaning set forth in Article 1.

3

 

--------------------------------------------------------------------------------

 

2.13“Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary who qualifies as a consultant or
advisor under the applicable rules of the Securities and Exchange Commission for
registration of shares on a Form S-8 Registration Statement.

2.14“Covered Employee” shall mean any Employee who is, or could become, a
“covered employee” within the meaning of Section 162(m) of the Code.

2.15“Director” shall mean a member of the Board, as constituted from time to
time.

2.16“Director Limit” shall have the meaning set forth in Section 4.6.

2.17“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Shares) of dividends paid on Shares, awarded under Section 10.2.

2.18“DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

2.19“Effective Date” shall mean the day prior to the Public Trading Date.

2.20“Eligible Individual” shall mean any person who is an Employee, a Consultant
or a Non-Employee Director, as determined by the Administrator.

2.21“Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.

2.22“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per-share value of the Common Stock underlying outstanding Awards.

2.23“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.24“Expiration Date” shall have the meaning given to such term in Section
13.1(c).

2.25“Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a)If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any

4

 

--------------------------------------------------------------------------------

 

national market system or (iii) quoted or traded on any automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

Notwithstanding the foregoing, with respect to any Award granted after the
effectiveness of the Company’s registration statement relating to its initial
public offering and prior to the Public Trading Date, the Fair Market Value
shall mean the initial public offering price of a Share as set forth in the
Company’s final prospectus relating to its initial public offering filed with
the Securities and Exchange Commission.

2.26 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.27“Holder” shall mean a person who has been granted an Award.

2.28“Incentive Stock Option” shall mean an Option that is intended to qualify as
an incentive stock option and conforms to the applicable provisions of Section
422 of the Code.

2.29“Incumbent Directors’ shall mean for any period of 12 consecutive months,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.8(a) or 2.8(c)) whose election or nomination for election
to the Board was approved by a vote of at least a majority (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for Director without objection to such nomination) of the
Directors then still in office who either were Directors at the beginning of the
12-month period or whose election or nomination for election was

5

 

--------------------------------------------------------------------------------

 

previously so approved.  No individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to Directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director.

2.30“Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.31“Non-Employee Director Equity Compensation Policy” shall have the meaning
set forth in Section 4.6.

2.32“Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option or which is designated as an Incentive Stock Option but does not
meet the applicable requirements of Section 422 of the Code.

2.33“Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.34“Option Term” shall have the meaning set forth in Section 6.4.

2.35“Organizational Documents” shall mean, collectively, (a) the Company’s
articles of incorporation, certificate of incorporation, bylaws or other similar
organizational documents relating to the creation and governance of the Company,
and (b) the Committee’s charter or other similar organizational documentation
relating to the creation and governance of the Committee.  

2.36“Other Stock or Cash Based Award” shall mean a cash payment, cash bonus
award, stock payment, stock bonus award, performance award or incentive award
that is paid in cash, Shares or a combination of both, awarded under Section
10.1, which may include, without limitation, deferred stock, deferred stock
units, performance awards, retainers, committee fees, and meeting-based fees.

2.37Performance-Based Compensation” shall mean any compensation that is intended
to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

2.38“Performance Criteria” shall mean the criteria (and adjustments) that the
Administrator selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:

(a)The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) net earnings or losses (either before or after
one or more of the following: (A) interest, (B) taxes, (C) depreciation, (D)
amortization and (E) non-cash equity-based compensation expense); (ii) gross or
net sales or revenue or sales or revenue growth; (iii) net income (either before
or after taxes); (iv) adjusted net income; (v) operating earnings or profit
(either before or after taxes); (vi) cash flow

6

 

--------------------------------------------------------------------------------

 

(including, but not limited to, operating cash flow and free cash flow); (vii)
return on assets; (viii) return on capital (or invested capital) and cost of
capital; (ix) return on stockholders’ equity; (x) total stockholder return; (xi)
return on sales; (xii) gross or net profit or operating margin; (xiii) costs,
reductions in costs and cost control measures; (xiv) funds from operations; (xv)
expenses; (xvi) working capital; (xvii) earnings or loss per share; (xviii)
adjusted earnings or loss per share; (xix) price per share or dividends per
share (or appreciation in and/or maintenance of such price or dividends); (xx)
regulatory achievements or compliance (including, without limitation, regulatory
body approval for commercialization of a product); (xxi) implementation or
completion of critical projects; (xxii) market share; (xxiii) economic
value;  (xxiv) debt levels or reduction; (xxv) sales related goals; (xxvi)
comparisons with other stock market indices; (xxvii) operating efficiency;
(xxviii) employee satisfaction; (xxix) financing and other capital raising
transactions; (xxx) recruiting and maintaining personnel; and (xxxi) year-end
cash, any of which may be measured either in absolute terms or as compared to
any incremental increase or decrease or as compared to results of a peer group
or to market performance indicators or indices.

(b)The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in Applicable Accounting
Standards; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(vii) items related to the sale or disposition of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under Applicable Accounting Standards; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements; (xvii)
items relating to asset impairment charges; (xviii) items relating to gains or
losses for litigation, arbitration and contractual settlements; (xix) items
attributable to expenses incurred in connection with a reduction in force or
early retirement initiative; (xx) items relating to foreign exchange or currency
transactions and/or fluctuations; or (xxi) items relating to any other unusual
or nonrecurring events or changes in Applicable Law, Applicable Accounting
Standards or business conditions. For all Awards intended to qualify as
Performance-Based Compensation, such determinations shall be made within the
time prescribed by, and otherwise in compliance with, Section 162(m) of the
Code.

2.39“Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to

7

 

--------------------------------------------------------------------------------

 

establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined, to the extent applicable, with reference to Applicable
Accounting Standards.

2.40“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Holder’s right to, vesting of, and/or the payment in respect
of, an Award.

2.41“Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the General Instructions to Form S-8
Registration Statement under the Securities Act (or any successor form thereto),
or any other transferee specifically approved by the Administrator after taking
into account Applicable Law.

2.42 “Plan” shall have the meaning set forth in Article 1.

2.43 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.44“Public Trading Date” shall mean the first date upon which Common Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

2.45“Restricted Stock” shall mean Common Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.46“Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 9.

2.47“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date.

2.48“Securities Act” shall mean the Securities Act of 1933, as amended.

2.49“Shares” shall mean shares of Common Stock.

2.50“Stock Appreciation Right” shall mean an Award entitling the Holder (or
other person entitled to exercise pursuant to the Plan) to exercise all or a
specified portion thereof (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per share of such Award
from the Fair Market Value on the date of exercise

8

 

--------------------------------------------------------------------------------

 

of such Award by the number of Shares with respect to which such Award shall
have been exercised, subject to any limitations the Administrator may impose.

2.51“SAR Term” shall have the meaning set forth in Section 6.4.

2.52“Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.53“Substitute Award” shall mean an Award granted under the Plan in connection
with a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, in any case, upon the assumption of, or in
substitution for, outstanding equity awards previously granted by a company or
other entity; provided, however, that in no event shall the term “Substitute
Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.

2.54“Termination of Service” shall mean:

(a)As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or a Subsidiary is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death or
retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.

(b)As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary.

(c)As to an Employee, the time when the employee-employer relationship between a
Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether a Termination
of Service resulted from a discharge for cause and all questions of whether
particular leaves of absence constitute a Termination of Service; provided,
however, that, with respect to Incentive Stock Options, unless the Administrator
otherwise provides in the terms of any Program, Award Agreement or otherwise, or
as otherwise required by Applicable Law, a leave of absence, change in status
from an employee to an independent contractor or other change in the

9

 

--------------------------------------------------------------------------------

 

employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then-applicable regulations and revenue rulings under said Section. For
purposes of the Plan, a Holder’s employee-employer relationship or consultancy
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Holder ceases to remain an Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1Number of Shares.

(a)Subject to Sections 3.1(b) and 13.2, the aggregate number of Shares which may
be issued or transferred pursuant to Awards (including, without limitation,
Incentive Stock Options) under the Plan is 5,518,518. Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Common Stock, treasury Common Stock or Common Stock purchased on the
open market.

(b)If any Shares subject to an Award are forfeited or expire, are converted to
shares of another Person in connection with a spin-off or other similar event,
or such Award is settled for cash (in whole or in part) (including Shares
repurchased by the Company under Section 8.4 at the same price paid by the
Holder), the Shares subject to such Award shall, to the extent of such
forfeiture, expiration, conversion or cash settlement, again be available for
future grants of Awards under the Plan. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 3.1(a) and shall not be available for future
grants of Awards: (i) Shares tendered by a Holder or withheld by the Company in
payment of the exercise price of an Option; (ii) Shares tendered by the Holder
or withheld by the Company to satisfy any tax withholding obligation with
respect to an Award; (iii) Shares subject to a Stock Appreciation Right that are
not issued in connection with the stock settlement of the Stock Appreciation
Right on exercise thereof; and (iv) Shares purchased on the open market by the
Company with the cash proceeds received from the exercise of Options. The
payment of Dividend Equivalents in cash in conjunction with any outstanding
Awards shall not be counted against the Shares available for issuance under the
Plan. Notwithstanding the provisions of this Section 3.1(b), no Shares may again
be optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan, except as may be required by reason of Section 422 of the Code.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such

10

 

--------------------------------------------------------------------------------

 

pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available Shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.

3.2Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be 1,655,555 and the
maximum aggregate amount of cash that may be paid in cash to any one person
during any calendar year with respect to one or more Awards payable in cash
shall be $5,000,000; provided, however, that the foregoing limitations shall not
apply prior to the Public Trading Date and, following the Public Trading Date,
the foregoing limitations shall not apply until the earliest of: (a) the first
material modification of the Plan (including any increase in the number of
Shares reserved for issuance under the Plan in accordance with Section 3.1); (b)
the issuance of all of the Shares reserved for issuance under the Plan; (c) the
expiration of the Plan; (d) the first meeting of stockholders at which members
of the Board are to be elected that occurs after the close of the third calendar
year following the calendar year in which occurred the first registration of an
equity security of the Company under Section 12 of the Exchange Act; or (e) such
other date, if any, on which the “reliance period” described under U.S. Treasury
Regulation 1.162-27(f)(2) expires pursuant to Section 162(m) of the Code and the
rules and regulations promulgated thereunder. To the extent required by Section
162(m) of the Code, Shares subject to Awards which are canceled shall continue
to be counted against the Award Limit.

ARTICLE 4.

GRANTING OF AWARDs

4.1Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except for any Non-Employee Director’s right
to Awards that may be required pursuant to the Non-Employee Director Equity
Compensation Policy as described in Section 4.6, no Eligible Individual or other
Person shall have any right to be granted an Award pursuant to the Plan and
neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly. Participation by each
Holder in the Plan shall be voluntary and nothing in the Plan or any Program
shall be construed as mandating that any Eligible Individual or other Person
shall participate in the Plan.

11

 

--------------------------------------------------------------------------------

 

4.2Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award as determined by
the Administrator in its sole discretion (consistent with the requirements of
the Plan and any applicable Program). Award Agreements evidencing Awards
intended to qualify as Performance-Based Compensation shall contain such terms
and conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code. Award Agreements evidencing Incentive Stock Options shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of Section 422 of the Code.

4.3Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4At-Will Service. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Director or Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.

4.5Foreign Holders. Notwithstanding any provision of the Plan or applicable
Program to the contrary, in order to comply with the laws in countries other
than the United States in which the Company and its Subsidiaries operate or have
Employees, Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange or other Applicable Law, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with Applicable Law
(including, without limitation, applicable foreign laws or listing requirements
of any foreign securities exchange); (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; provided, however, that no such subplans and/or
modifications shall increase the share limitation contained in Section 3.1, the
Award Limit or the Director Limit; and (e) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals or listing
requirements of any foreign securities exchange.

12

 

--------------------------------------------------------------------------------

 

4.6Non-Employee Director Awards.

(a)Non-Employee Director Equity Compensation Policy.  The Administrator, in its
sole discretion, may provide that Awards granted to Non-Employee Directors shall
be granted pursuant to a written nondiscretionary formula established by the
Administrator (the “Non-Employee Director Equity Compensation Policy”), subject
to the limitations of the Plan. The Non-Employee Director Equity Compensation
Policy shall set forth the type of Award(s) to be granted to Non-Employee
Directors, the number of Shares to be subject to Non-Employee Director Awards,
the conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Administrator
shall determine in its sole discretion. The Non-Employee Director Equity
Compensation Policy may be modified by the Administrator from time to time in
its sole discretion.  

(b)Director Limit.  Notwithstanding any provision to the contrary in the Plan or
in the Non-Employee Director Equity Compensation Policy, the grant date fair
value of equity-based Awards granted to a Non-Employee Director during any
calendar year shall not exceed $600,000 (the “Director Limit”).  

ARTICLE 5.

Provisions Applicable to Awards Intended to Qualify as Performance-Based
Compensation

5.1Purpose. The Administrator may, in its sole discretion, (a) determine whether
an Award is intended to qualify as Performance-Based Compensation and (b) at any
time after any such determination, alter such intent for any or no reason. If
the Administrator, in its sole discretion, decides to grant an Award that is
intended to qualify as Performance-Based Compensation (other than an Option or
Stock Appreciation Right), then the provisions of this Article 5 shall control
over any contrary provision contained in the Plan or any applicable Program;
provided that, if after such decision the Administrator alters such intention
for any reason, the provisions of this Article 5 shall no longer control over
any other provision contained in the Plan or any applicable Program. The
Administrator, in its sole discretion, may (i) grant Awards to Eligible
Individuals that are based on Performance Criteria or Performance Goals or any
such other criteria and goals as the Administrator shall establish, but that do
not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation and (ii) subject any Awards intended
to qualify as Performance-Based Compensation to additional conditions and
restrictions unrelated to any Performance Criteria or Performance Goals
(including, without limitation, continued employment or service requirements) to
the extent such Awards otherwise satisfy the requirements of this Article 5 with
respect to the Performance Criteria and Performance Goals applicable
thereto.  Unless otherwise specified by the Administrator at the time of grant,
the Performance Criteria with respect to an Award intended to be
Performance-Based Compensation payable to a Covered Employee shall be determined
on the basis of Applicable Accounting Standards.

13

 

--------------------------------------------------------------------------------

 

5.2Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the requirements of Section 162(m)(4)(C) of the Code, with
respect to any Award which is intended to qualify as Performance-Based
Compensation, no later than 90 days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate one or more Eligible Individuals,
(b) select the Performance Criteria applicable to the Performance Period, (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Administrator shall certify in writing whether and
the extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned under such Awards, the
Administrator (i) shall, unless otherwise provided in an Award Agreement, have
the right to reduce or eliminate the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant, including the assessment of individual or corporate performance
for the Performance Period, but (ii) shall in no event have the right to
increase the amount payable for any reason.

5.3Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Holder must be employed by the Company or a
Subsidiary throughout the Performance Period. Unless otherwise provided in the
applicable Program or Award Agreement, a Holder shall be eligible to receive
payment pursuant to such Awards for a Performance Period only if and to the
extent the Performance Goals for such Performance Period are achieved.

5.4Additional Limitations. Notwithstanding any other provision of the Plan and
except as otherwise determined by the Administrator, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings issued thereunder that are
requirements for qualification as Performance-Based Compensation, and the Plan
and the applicable Program and Award Agreement shall be deemed amended to the
extent necessary to conform to such requirements.

ARTICLE 6.

granting OF OPTIONS and stock appreciation rights

6.1Granting of Options and Stock Appreciation Rights to Eligible Individuals.
The Administrator is authorized to grant Options and Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.

14

 

--------------------------------------------------------------------------------

 

6.2Qualification of Incentive Stock Options. The Administrator may grant Options
intended to qualify as Incentive Stock Options only to employees of the Company,
any of the Company’s present or future “parent corporations” or “subsidiary
corporations” as defined in Sections 424(e) or (f) of the Code, respectively,
and any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code. No person who qualifies as a Greater Than 10%
Stockholder may be granted an Incentive Stock Option unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code. To the
extent that the aggregate fair market value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any parent corporation or subsidiary corporation thereof (as defined
in Section 424(e) and 424(f) of the Code, respectively), exceeds $100,000, the
Options shall be treated as Non-Qualified Stock Options to the extent required
by Section 422 of the Code. The rule set forth in the immediately preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the fair market value
of stock shall be determined as of the time the respective options were granted.
Any interpretations and rules under the Plan with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the
Code.  Neither the Company nor the Administrator shall have any liability to a
Holder, or any other Person, (a) if an Option (or any part thereof) which is
intended to qualify as an Incentive Stock Option fails to qualify as an
Incentive Stock Option or (b) for any action or omission by the Company or the
Administrator that causes an Option not to qualify as an Incentive Stock Option,
including without limitation, the conversion of an Incentive Stock Option to a
Non-Qualified Stock Option or the grant of an Option intended as an Incentive
Stock Option that fails to satisfy the requirements under the Code applicable to
an Incentive Stock Option.  

6.3Option and Stock Appreciation Right Exercise Price. The exercise price per
Share subject to each Option and Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value of a
Share on the date the Option or Stock Appreciation Right, as applicable, is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than 110% of the Fair Market Value of a Share on
the date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code). Notwithstanding the
foregoing, in the case of an Option or Stock Appreciation Right that is a
Substitute Award, the exercise price per share of the Shares subject to such
Option or Stock Appreciation Right, as applicable, may be less than the Fair
Market Value per share on the date of grant; provided that the exercise price of
any Substitute Award shall be determined in accordance with the applicable
requirements of Section 424 and 409A of the Code.  

6.4Option and SAR Term. The term of each Option (the “Option Term”) and the term
of each Stock Appreciation Right (the “SAR Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term or
SAR Term,

15

 

--------------------------------------------------------------------------------

 

as applicable, shall not be more than (a) ten (10) years from the date the
Option or Stock Appreciation Right, as applicable, is granted to an Eligible
Individual (other than, in the case of Incentive Stock Options, a Greater Than
10% Stockholder), or (b) five (5) years from the date an Incentive Stock Option
is granted to a Greater Than 10% Stockholder. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder or the first sentence of this Section 6.4 and without
limiting the Company’s rights under Section 11.7, the Administrator may extend
the Option Term of any outstanding Option or the SAR Term of any outstanding
Stock Appreciation Right, and may extend the time period during which vested
Options or Stock Appreciation Rights may be exercised, in connection with any
Termination of Service of the Holder or otherwise, and may amend, subject to
Section 11.7 and 13.1, any other term or condition of such Option or Stock
Appreciation Right relating to such Termination of Service of the Holder or
otherwise.

6.5Option and SAR Vesting.  The period during which the right to exercise, in
whole or in part, an Option or Stock Appreciation Right vests in the Holder
shall be set by the Administrator and set forth in the applicable Award
Agreement. Unless otherwise determined by the Administrator in the Award
Agreement, the applicable Program or by action of the Administrator following
the grant of the Option or Stock Appreciation Right, (a) no portion of an Option
or Stock Appreciation Right which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable and (b) the portion of an Option or
Stock Appreciation Right that is unexercisable at a Holder’s Termination of
Service shall automatically expire thirty (30) days following such Termination
of Service.

ARTICLE 7.

EXERCISE OF OPTIONS and STOCK APPRECIATION RIGHTS

7.1Exercise and Payment. An exercisable Option or Stock Appreciation Right may
be exercised in whole or in part. However, an Option or Stock Appreciation Right
shall not be exercisable with respect to fractional Shares and the Administrator
may require that, by the terms of the Option or Stock Appreciation Right, a
partial exercise must be with respect to a minimum number of Shares. Payment of
the amounts payable with respect to Stock Appreciation Rights pursuant to this
Article 7 shall be in cash, Shares (based on its Fair Market Value as of the
date the Stock Appreciation Right is exercised), or a combination of both, as
determined by the Administrator.

7.2Manner of Exercise. All or a portion of an exercisable Option or Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock plan administrator of the
Company or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option or Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed or
otherwise acknowledge

16

 

--------------------------------------------------------------------------------

 

electronically by the Holder or other person then entitled to exercise the
Option or Stock Appreciation Right or such portion thereof;

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law.

(c)In the event that the Option shall be exercised pursuant to Section 11.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option or Stock Appreciation Right, as
determined in the sole discretion of the Administrator; and

(d)Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Option or Stock Appreciation Right, or portion
thereof, is exercised, in a manner permitted by the Administrator in accordance
with Sections 11.1 and 11.2.

7.3Notification Regarding Disposition. The Holder shall give the Company prompt
written or electronic notice of any disposition of Shares acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the date of transfer of such Shares to such Holder. Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
the Holder in such disposition or other transfer.

ARTICLE 8.

AWARD OF RESTRICTED STOCK

8.1Award of Restricted Stock. The Administrator is authorized to grant
Restricted Stock to Eligible Individuals, and shall determine the terms and
conditions, including the restrictions applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan or any
applicable Program, and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate. The Administrator shall establish the
purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value, if any, of the Shares to be purchased, unless otherwise
permitted by Applicable Law. In all cases, legal consideration shall be required
for each issuance of Restricted Stock to the extent required by Applicable Law.

8.2Rights as Stockholders. Subject to Section 8.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in the Plan, any applicable Program and/or the applicable Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the Shares to the extent such dividends and other
distributions have a record date that is on or after the date on which the
Holder to whom such Shares are granted becomes the record holder

17

 

--------------------------------------------------------------------------------

 

of such Restricted Stock; provided, however, that, in the sole discretion of the
Administrator, any extraordinary distributions with respect to the Shares may be
subject to the restrictions set forth in Section 8.3. In addition, unless
otherwise determined by the Administrator, with respect to a share of Restricted
Stock with performance-based vesting, dividends which are paid prior to vesting
shall only be paid out to the Holder to the extent that the performance-based
vesting conditions are subsequently satisfied and the share of Restricted Stock
vests.

8.3Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall be
subject to such restrictions and vesting requirements as the Administrator shall
provide in the applicable Program or Award Agreement. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
applicable Program or Award Agreement.

8.4Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator, if no price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Holder’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration on the date of such Termination of Service. If a
price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable restriction period, the Company shall have the
right to repurchase from the Holder the unvested Restricted Stock then subject
to restrictions at a cash price per share equal to the price paid by the Holder
for such Restricted Stock or such other amount as may be specified in the
applicable Program or Award Agreement. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide that upon certain events,
including, without limitation, a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service or any
other event, the Holder’s rights in unvested Restricted Stock then subject to
restrictions shall not lapse, such Restricted Stock shall vest and cease to be
forfeitable and, if applicable, the Company shall cease to have a right of
repurchase.

8.5Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.

18

 

--------------------------------------------------------------------------------

 

ARTICLE 9.

Award of restricted stock units

9.1Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

9.2Term. Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.

9.3Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

9.4Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Subsidiary, one or more
Performance Criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator.

9.5Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
and subject to compliance with Section 409A, in no event shall the maturity date
relating to each Restricted Stock Unit occur following the later of (a) the 15th
day of the third month following the end of calendar year in which the
applicable portion of the Restricted Stock Unit vests; or (b) the 15th day of
the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, in accordance with the applicable Award Agreement and subject to
Section 11.4(f), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.

9.6Payment upon Termination of Service. An Award of Restricted Stock Units shall
only be payable while the Holder is an Employee, a Consultant or a member of the
Board, as applicable; provided, however, that the Administrator, in its sole
discretion, may provide (in an Award Agreement or otherwise) that a Restricted
Stock Unit award may be paid subsequent to a Termination of Service in certain
events, including a Change in

19

 

--------------------------------------------------------------------------------

 

Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.

ARTICLE 10.

award of OTHER STOCK OR CASH BASED AWARDS and DIVIDEND EQUIVALENTS

10.1Other Stock or Cash Based Awards.  The Administrator is authorized to (a)
grant Other Stock or Cash Based Awards, including awards entitling a Holder to
receive Shares or cash to be delivered immediately or in the future, to any
Eligible Individual and (b) determine whether such Other Stock or Cash Based
Awards shall be Performance-Based Compensation. Subject to the provisions of the
Plan and any applicable Program, the Administrator shall determine the terms and
conditions of each Other Stock or Cash Based Award, including the term of the
Award, any exercise or purchase price, performance goals, including the
Performance Criteria, transfer restrictions, vesting conditions and other terms
and conditions applicable thereto, which shall be set forth in the applicable
Award Agreement. Other Stock or Cash Based Awards may be paid in cash, Shares,
or a combination of cash and Shares, as determined by the Administrator, and may
be available as a form of payment in the settlement of other Awards granted
under the Plan, as stand-alone payments, as a part of a bonus, deferred bonus,
deferred  compensation or other arrangement, and/or as payment in lieu of
compensation to which an Eligible Individual is otherwise entitled.

10.2Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a Holder and
the date such Dividend Equivalents terminate or expire, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award with performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall be paid out to the Holder only to the extent that the performance-based
vesting conditions are subsequently satisfied and the Award vests.
Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

ARTICLE 11.

ADditional terms of awards

11.1Payment. The Administrator shall determine the method or methods by which
payments by any Holder with respect to any Awards granted under the Plan shall
be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such minimum
period of time as may be established by

20

 

--------------------------------------------------------------------------------

 

the Administrator, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
acceptable to the Company with respect to Shares then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided that payment of such proceeds is then made
to the Company upon settlement of such sale, (d) other form of legal
consideration acceptable to the Administrator in its sole discretion, or (e) any
combination of the above permitted forms of payment. Notwithstanding any other
provision of the Plan to the contrary, no Holder who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

11.2Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan or any Award. The
Administrator may, in its sole discretion and in satisfaction of the foregoing
requirement, or in satisfaction of such additional withholding obligations as a
Holder may have elected, allow a Holder to satisfy such obligations by any
payment means described in Section 11.1 hereof, including without limitation, by
allowing such Holder to elect to have the Company or any Subsidiary withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares that may be so withheld or surrendered shall be no greater than
the number of Shares that have a fair market value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
maximum statutory withholding rates in such Holder’s applicable jurisdiction for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

11.3Transferability of Awards.

(a)Except as otherwise provided in Sections 11.3(b) and 11.3(c):

(i)No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than (A) by will or the laws of descent and distribution or (B)
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed;

21

 

--------------------------------------------------------------------------------

 

(ii)No Award or interest or right therein shall be liable for or otherwise
subject to the debts, contracts or engagements of the Holder or the Holder’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to satisfaction of these conditions shall be null
and void and of no effect, except to the extent that such disposition is
permitted by Section 11.3(a)(i); and

(iii)During the lifetime of the Holder, only the Holder may exercise any
exercisable portion of an Award granted to such Holder under the Plan, unless it
has been disposed of pursuant to a DRO.  After the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then-applicable laws of
descent and distribution.

(b)Notwithstanding Section 11.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder or a Permitted Transferee of such Holder to
transfer an Award other than an Incentive Stock Option (unless such Incentive
Stock Option is intended to become a Nonqualified Stock Option) to any one or
more Permitted Transferees of such Holder, subject to the following terms and
conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than (A) to another
Permitted Transferee of the applicable Holder or (B) by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO; (ii) an Award transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award to any Person other than another Permitted Transferee of the
applicable Holder); and (iii) the Holder (or transferring Permitted Transferee)
and the receiving Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to (A)
confirm the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under Applicable Law and (C)
evidence the transfer.  In addition, and further notwithstanding Section
11.3(a), hereof, the Administrator, in its sole discretion, may determine to
permit a Holder to transfer Incentive Stock Options to a trust that constitutes
a Permitted Transferee if, under Section 671 of the Code and other Applicable
Law, the Holder is considered the sole beneficial owner of the Incentive Stock
Option while it is held in the trust.  

(c)Notwithstanding Section 11.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Program

22

 

--------------------------------------------------------------------------------

 

or Award Agreement applicable to the Holder and any additional restrictions
deemed necessary or appropriate by the Administrator. If the Holder is married
or a domestic partner in a domestic partnership qualified under Applicable Law
and resides in a community property state, a designation of a person other than
the Holder’s spouse or domestic partner, as applicable, as the Holder’s
beneficiary with respect to more than 50% of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse or domestic partner. If no beneficiary has been designated or
survives the Holder, payment shall be made to the person entitled thereto
pursuant to the Holder’s will or the laws of descent and distribution. Subject
to the foregoing, a beneficiary designation may be changed or revoked by a
Holder at any time; provided that the change or revocation is delivered in
writing to the Administrator prior to the Holder’s death.

11.4Conditions to Issuance of Shares.

(a)The Administrator shall determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding anything herein
to the contrary, the Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares pursuant to the exercise
of any Award, unless and until the Administrator has determined, with advice of
counsel, that the issuance of such Shares is in compliance with Applicable Law
and the Shares are covered by an effective registration statement or applicable
exemption from registration. In addition to the terms and conditions provided
herein, the Administrator may require that a Holder make such reasonable
covenants, agreements and representations as the Administrator, in its sole
discretion, deems advisable in order to comply with Applicable Law.

(b)All share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).

(c)The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d)No fractional Shares shall be issued and the Administrator, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.

(e)The Company, in its sole discretion, may (i) retain physical possession of
any stock certificate evidencing Shares until any restrictions thereon shall
have lapsed and/or (ii) require that the stock certificates evidencing such
Shares be held in custody by a designated escrow agent (which may but need not
be the Company) until

23

 

--------------------------------------------------------------------------------

 

the restrictions thereon shall have lapsed, and that the Holder deliver a stock
power, endorsed in blank, relating to such Shares.

(f)Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

11.5Forfeiture and Claw-Back Provisions. All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by a Holder
upon any receipt or exercise of any Award or upon the receipt or resale of any
Shares underlying the Award and any payments of a portion of an incentive-based
bonus pool allocated to a Holder) shall, unless otherwise determined by the
Administrator or required by Applicable Law, be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of Applicable Law,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, whether or
not such claw-back policy was in place at the time of grant of an Award, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.  

11.6Prohibition on Repricing. Subject to Section 13.2, the Administrator shall
not, without the approval of the stockholders of the Company, (a) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per Share, or (b) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per Share exceeds the Fair Market Value of the underlying Shares.
Furthermore, for purposes of this Section 11.6, except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price per Share of outstanding Options or Stock Appreciation
Rights or cancel outstanding Options or Stock Appreciation Rights in exchange
for cash, other Awards or Options or Stock Appreciation Rights with an exercise
price per Share that is less than the exercise price per Share of the original
Options or Stock Appreciation Rights without the approval of the stockholders of
the Company.

11.7Amendment of Awards.  Subject to Applicable Law, the Administrator may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or settlement, and converting an Incentive Stock Option to
a Non-Qualified Stock Option.  The Holder’s consent to such action shall be
required unless (a) the Administrator determines that the action, taking into
account any related action, would not materially and adversely affect the
Holder, or (b) the change is otherwise permitted under the Plan (including,
without limitation, under Section 13.2 or 13.10).

24

 

--------------------------------------------------------------------------------

 

11.8Data Privacy.  As a condition of receipt of any Award, each Holder
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 11.8 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan.  The Company and its Subsidiaries may hold certain personal
information about a Holder, including but not limited to, the Holder’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title(s), any
shares of stock held in the Company or any of its Subsidiaries and details of
all Awards, in each case, for the purpose of implementing, managing and
administering the Plan and Awards (the “Data”).  The Company and its
Subsidiaries may transfer the Data amongst themselves as necessary for the
purpose of implementation, administration and management of a Holder’s
participation in the Plan, and the Company and its Subsidiaries may each further
transfer the Data to any third parties assisting the Company and its
Subsidiaries in the implementation, administration and management of the
Plan.  These recipients may be located in the Holder’s country, or elsewhere,
and the Holder’s country may have different data privacy laws and protections
than the recipients’ country.  Through acceptance of an Award, each Holder
authorizes such recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Holder’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Company or any of its  Subsidiaries or the Holder may elect
to deposit any Shares.  The Data related to a Holder will be held only as long
as is necessary to implement, administer, and manage the Holder’s participation
in the Plan.  A Holder may, at any time, view the Data held by the Company with
respect to such Holder, request additional information about the storage and
processing of the Data with respect to such Holder, recommend any necessary
corrections to the Data with respect to the Holder or refuse or withdraw the
consents herein in writing, in any case without cost, by contacting his or her
local human resources representative.  The Company may cancel Holder’s ability
to participate in the Plan and, in the Administrator’s discretion, the Holder
may forfeit any outstanding Awards if the Holder refuses or withdraws his or her
consents as described herein.  For more information on the consequences of
refusal to consent or withdrawal of consent, Holders may contact their local
human resources representative.

ARTICLE 12.

ADMINISTRATION

12.1Administrator. The Committee shall administer the Plan (except as otherwise
permitted herein). To the extent necessary to comply with Rule 16b-3 of the
Exchange Act, and with respect to Awards that are intended to be
Performance-Based Compensation, including Options and Stock Appreciation Rights,
then the Committee shall take all action with respect to such Awards, and the
individuals taking such action shall consist solely of two or more Non-Employee
Directors, each of whom is intended to qualify as both a “non-employee director”
as defined by Rule 16b-3 of the Exchange Act or any successor rule and an
“outside director” for purposes of Section 162(m) of the Code. Additionally, to
the extent required by Applicable Law, each of the individuals

25

 

--------------------------------------------------------------------------------

 

constituting the Committee shall be an “independent director” under the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Notwithstanding the foregoing, any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 12.1 or the Organizational
Documents.  Except as may otherwise be provided in the Organizational Documents
or as otherwise required by Applicable Law, (a) appointment of Committee members
shall be effective upon acceptance of appointment, (b) Committee members may
resign at any time by delivering written or electronic notice to the Board and
(c) vacancies in the Committee may only be filled by the Board.  Notwithstanding
the foregoing, (i) the full Board, acting by a majority of its members in
office, shall conduct the general administration of the Plan with respect to
Awards granted to Non-Employee Directors and, with respect to such Awards, the
terms “Administrator” as used in the Plan shall be deemed to refer to the Board
and (ii) the Board or Committee may delegate its authority hereunder to the
extent permitted by Section 12.6.

12.2Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan, all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend the Plan or any Program or Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Program or Award Agreement are not materially and adversely affected by such
amendment, unless the consent of the Holder is obtained or such amendment is
otherwise permitted under Section 11.5 or Section 13.10. In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee in its capacity as the Administrator under the Plan
except with respect to matters which under Rule 16b‑3 under the Exchange Act or
any successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

12.3Action by the Administrator. Unless otherwise established by the Board, set
forth in any Organizational Documents or as required by Applicable Law, a
majority of the Administrator shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, and
acts approved in writing by all members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

26

 

--------------------------------------------------------------------------------

 

12.4Authority of Administrator. Subject to the Organizational Documents, any
specific designation in the Plan and Applicable Law, the Administrator has the
exclusive power, authority and sole discretion to:

(a)Designate Eligible Individuals to receive Awards;

(b)Determine the type or types of Awards to be granted to each Eligible
Individual (including, without limitation, any Awards granted in tandem with
another Award granted pursuant to the Plan);

(c)Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d)Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, purchase price,
any Performance Criteria or performance criteria, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and claw-back and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;

(e)Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(f)Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g)Decide all other matters that must be determined in connection with an Award;

(h)Establish, adopt, or revise any Programs, rules and regulations as it may
deem necessary or advisable to administer the Plan;

(i)Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(j)Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(k)Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 13.2.

12.5Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program or any Award Agreement and all

27

 

--------------------------------------------------------------------------------

 

decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all Persons.

12.6Delegation of Authority. The Board or Committee may from time to time
delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article 12; provided, however, that in
no event shall an officer of the Company be delegated the authority to grant
Awards to, or amend Awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act, (b) Covered Employees with
respect to Awards intended to constitute Performance Based Compensation, or (c)
officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under any Organizational Documents and Applicable Law (including, without
limitation, Section 162(m) of the Code). Any delegation hereunder shall be
subject to the restrictions and limits that the Board or Committee specifies at
the time of such delegation or that are otherwise included in the applicable
Organizational Documents, and the Board or Committee, as applicable, may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 12.6 shall serve in such
capacity at the pleasure of the Board or the Committee, as applicable, and the
Board or the Committee may abolish any committee at any time and re-vest in
itself any previously delegated authority.

ARTICLE 13.

MISCELLANEOUS PROVISIONS

13.1Amendment, Suspension or Termination of the Plan.

(a)Except as otherwise provided in Section 13.1(b), the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board; provided that, except as provided in Section
11.5 and Section 13.10, no amendment, suspension or termination of the Plan
shall, without the consent of the Holder, materially and adversely affect any
rights or obligations under any Award theretofore granted or awarded, unless the
Award itself otherwise expressly so provides.

(b)Notwithstanding Section 13.1(a), the Board may not, except as provided in
Section 13.2, take any of the following actions without approval of the
Company’s stockholders given within twelve (12) months before or after such
action: (i) increase the limit imposed in Section 3.1 on the maximum number of
Shares which may be issued under the Plan or the Award Limit, (ii) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the Plan or take any action prohibited under Section 11.6, or (iii) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award in
violation of Section 11.6.

28

 

--------------------------------------------------------------------------------

 

(c)No Awards may be granted or awarded during any period of suspension or after
termination of the Plan, and notwithstanding anything herein to the contrary, in
no event may any Award be granted under the Plan after the tenth (10th)
anniversary of the earlier of (i) the date on which the Plan was adopted by the
Board or (ii) the date the Plan was approved by the Company’s stockholders (such
anniversary, the “Expiration Date”). Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan, the
applicable Program and the applicable Award Agreement.

13.2Changes in Common Stock or Assets of the Company, Acquisition or Liquidation
of the Company and Other Corporate Events.

(a)In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to: (i) the aggregate number and
kind of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
Shares which may be issued under the Plan, and adjustments of the Award Limit);
(ii) the number and kind of Shares (or other securities or property) subject to
outstanding Awards; (iii) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (iv) the grant or exercise price per share for any
outstanding Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code unless otherwise determined by the Administrator.

(b)In the event of any transaction or event described in Section 13.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or Applicable Accounting Standards,
the Administrator, in its sole discretion, and on such terms and conditions as
it deems appropriate, either by the terms of the Award or by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in Applicable Law or Applicable
Accounting Standards:

(i)To provide for the termination of any such Award in exchange for an amount of
cash and/or other property with a value equal to the amount that would have been
attained upon the exercise of such Award or realization of the Holder’s rights
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 13.2 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Holder’s rights, then such Award may be terminated
by the Company without payment);

29

 

--------------------------------------------------------------------------------

 

(ii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;

(iii)To make adjustments in the number and type of Shares of the Company’s stock
(or other securities or property) subject to outstanding Awards, and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv)To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement;

(v)To replace such Award with other rights or property selected by the
Administrator; and/or

(vi)To provide that the Award cannot vest, be exercised or become payable after
such event.

(c)In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b):

(i)The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted (and the adjustments provided under this Section 13.2(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company); and/or

(ii)The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitation in Section 3.1 on the maximum number and kind of Shares which may
be issued under the Plan, and adjustments of the Award Limit).

(d)Notwithstanding any other provision of the Plan, in the event of a Change in
Control, unless the Administrator elects to (i) terminate an Award in exchange
for cash, rights or property, or (ii) cause an Award to become fully exercisable
and no longer subject to any forfeiture restrictions prior to the consummation
of a Change in Control, pursuant to Section 13.2, (A) such Award (other than any
portion subject to performance-based vesting) shall continue in effect or be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation and (B) the portion of such
Award subject to performance-based vesting shall be subject to the terms and
conditions of the applicable Award Agreement and, in the absence of applicable
terms and conditions, the Administrator’s discretion. In the event

30

 

--------------------------------------------------------------------------------

 

an Award continues in effect or is assumed or an equivalent Award substituted,
and the surviving or successor company terminates Holder’s employment or
service  upon or within twelve (12) months following the Change in Control, then
such Holder shall be fully vested in such continued, assumed or substituted
Award.

(e)In the event that the successor corporation in a Change in Control refuses to
assume or substitute for an Award, the Administrator may cause (i) any or all of
such Award  to terminate in exchange for cash, rights or other property pursuant
to Section 13.2(b)(i) or (ii) any or all of such Award to become fully
exercisable immediately prior to the consummation of such transaction and all
forfeiture restrictions on any or all of such Award to lapse. If any such Award
is exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator shall notify the Holder that such Award shall be
fully exercisable for a period of fifteen (15) days from the date of such
notice, contingent upon the occurrence of the Change in Control, and such Award
shall terminate upon the expiration of such period.

(f)For the purposes of this Section 13.2, an Award shall be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Award, for each Share subject to an Award, to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per-share consideration received by holders of Common Stock in the
Change in Control.

(g)The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(h)Unless otherwise determined by the Administrator, no adjustment or action
described in this Section 13.2 or in any other provision of the Plan shall be
authorized to the extent it would (i) with respect to Awards which are granted
to Covered Employees and are intended to qualify as Performance-Based
Compensation, cause such Award to fail to so qualify as Performance-Based
Compensation, (ii) cause the Plan to violate Section 422(b)(1) of the Code,
(iii) result in short-swing profits liability under Section 16 of the Exchange
Act or violate the exemptive conditions of Rule 16b-3 of the Exchange Act, or
(iv) cause an Award to fail to be exempt from or comply with Section 409A.

(i)The existence of the Plan, any Program, any Award Agreement and/or the Awards
granted hereunder shall not affect or restrict in any way the right or

31

 

--------------------------------------------------------------------------------

 

power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(j)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company, in its
sole discretion, may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the consummation of any such transaction.

13.3Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval; provided that such Awards shall not be
exercisable, shall not vest and the restrictions thereon shall not lapse and no
Shares shall be issued pursuant thereto prior to the time when the Plan is
approved by the Company’s stockholders; and provided, further, that if such
approval has not been obtained at the end of said twelve (12) month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.

13.4No Stockholders Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Holder shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Holder
becomes the record owner of such Shares.

13.5Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

13.6Effect of Plan upon Other Compensation Plans. The adoption of the Plan shall
not affect any other compensation or incentive plans in effect for the Company
or any Subsidiary. Nothing in the Plan shall be construed to limit the right of
the Company or any Subsidiary: (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including without limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or

32

 

--------------------------------------------------------------------------------

 

otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

13.7Compliance with Laws. The Plan, the granting and vesting of Awards under the
Plan and the issuance and delivery of Shares and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. The Administrator, in
its sole discretion, may take whatever actions it deems necessary or appropriate
to effect compliance with Applicable Law, including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars.  Notwithstanding anything to the contrary herein, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate Applicable Law. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to Applicable Law.

13.8Titles and Headings, References to Sections of the Code or Exchange Act. The
titles and headings of the Sections in the Plan are for convenience of reference
only and, in the event of any conflict, the text of the Plan, rather than such
titles or headings, shall control. References to sections of the Code or the
Exchange Act shall include any amendment or successor thereto.

13.9Governing Law. The Plan and any Programs and Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

13.10Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A, the Plan, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A. In
that regard, to the extent any Award under the Plan or any other compensatory
plan or arrangement of the Company or any of its Subsidiaries is subject to
Section 409A, and such Award or other amount is payable on account of a
Participant’s Termination of Service (or any similarly defined term), then (a)
such Award or amount shall only be paid to the extent such Termination of
Service qualifies as a “separation from service” as defined in Section 409A, and
(b) if such Award or amount is payable to a “specified employee” as defined in
Section 409A then to the extent required in order to avoid a prohibited
distribution under Section 409A, such Award or other compensatory payment shall
not be payable prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Participant’s Termination of Service, or
(ii) the date of the Participant’s death.   To the extent applicable, the Plan,
the Program and any Award Agreements shall be interpreted

33

 

--------------------------------------------------------------------------------

 

in accordance with Section 409A. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A, the Administrator may
(but is not obligated to), without a Holder’s consent, adopt such amendments to
the Plan and the applicable Program and Award Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (A) exempt the Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (B) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under Section 409A. The Company makes no
representations or warranties as to the tax treatment of any Award under Section
409A or otherwise.  The Company shall have no obligation under this Section
13.10 or otherwise to take any action (whether or not described herein) to avoid
the imposition of taxes, penalties or interest under Section 409A with respect
to any Award and shall have no liability to any Holder or any other person if
any Award, compensation or other benefits under the Plan are determined to
constitute non-compliant, “nonqualified deferred compensation” subject to the
imposition of taxes, penalties and/or interest under Section 409A.

13.11Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.

13.12Indemnification. To the extent permitted under Applicable Law and the
Organizational Documents, each member of the Administrator shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Organizational Documents, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

13.13Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

34

 

--------------------------------------------------------------------------------

 

13.14Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

* * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Funko, Inc. on October 23, 2017.

* * * * *

I hereby certify that the foregoing Plan was approved by the stockholders of
Funko, Inc. on October 23, 2017.

Executed on this 1st day of November, 2017.

 

By: /s/Tracy Daw

Corporate Secretary

35

 